DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Thus, this office action is a new restriction and election.

Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:

A light emitting elements, as described in (Fig 5A).
A light emitting elements, as described in (Fig 5B).
A light emitting elements, as described in (Fig 6A-6B).
A light emitting elements, as described in (Fig 6C-6D). 

The species of different structure, Species M.I-M.IV, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.IV, mutually exclusive features of “The substrate 510 may part of a device and may be made of multiple layers. In one example, the substrate 510 may include a bottom layer 503 (e.g. a layer made of 505 disposed over the bottom layer. The buffer layers 505 may include, for example, a first buffer layer 505 made of undpoded GaN and a second buffer layer 505 made of n-doped GaN, the latter of the two forming a top layer of the substrate 510. In some examples, the second buffer layer 505 may be thicker than the first buffer layer 505. Although the bottom layer of the substrate 510 need not be a semiconductor layer, the substrate 510 may be referred to as a semiconductor substrate since one or more of the top layers (e.g., the buffer or initiation layers 505) are semiconductor layers”……”  in connection with the light emitting structure 520b shown in the middle. For example, a light emitting structure, which again may be part of or may correspond to a light emitting element, may include an epitaxially grown region 530 having an active area (e.g., an area that is used to generate the light), a highly doped layer 540 (e.g., made of a p++ doped material) deposited over the region 530, and a conductive contact layer 550 (e.g., metal or transparent conductor, also referred to as p-contact or p-contact layer) deposited over the highly doped layer 540. There may also be a passivation layer 560 deposited over the sides of the highly doped layer 540 (and possibly partially over the top of the highly doped layer 540). The active area in the region 530 may include at least one quantum well, whether in the form of individual quantum well structures or multi quantum well (MQW) structures within the region 530. Additionally or alternatively, the active area in the region 530 may include one or more rare earths, the choice of rare earth depending on the color of light to be generated. It is to be understood that the light emitting structures 520a and 520b are similarly constructed, however, each may have a different region 530 (and thus a different active area) to produce different colors of light. The light 520a, 520b, and 520c are therefore considered to be monolithically integrated on the single substrate 510.”, as described in (Fig 5A)", in Species M.I. and, features of “in connection with the light emitting structure 520e shown in the middle. For example, a light emitting structure, which again may be part of or may correspond to a light emitting element, may include the epitaxially grown region 530 having an active area, the highly doped layer 540, and the conductive contact layer 550. There may also be a passivation layer 560 deposited over the sides of the light emitting structure (and possibly partially over the top). The active area in the region 530 may include at least one quantum well, whether in the form of individual quantum well structures or multiquantum well (MQW) structures within the region 530. Additionally or alternatively, the active area in the region 530 may include one or more rare earths, the choice of rare earth depending on the color of light to be generated. It is to be understood that the light emitting structures 520d and 520f are similarly constructed, however, each may have a different region 530 (and thus a different active area) to produce different colors of light. The light emitting structures 520d, 520e, and 520f are therefore considered to be monolithically integrated on the single substrate 510. The sides or sidewalls of the light emitting structures 520d, 520e, and 520f may be vertical, which may be accomplished by different semiconductor fabrication techniques and in accordance with the processes used to make the structures.”, as described in (Fig 5B) ", in Species M.II, and, features of “ illustrates a cross sectional view of an example of a device that uses the light emitting structures 520a, 520b, and 520c described above in connection with FIG. 5A. The device in this example may be used in a display panel and includes a passivation layer 620 (e.g., corresponding to the passivation layer 560) deposited between the light 610 (e.g., n-contact metal) at the end of the device (rightmost side). The passivation layer 620 does not cover a top portion of the conductive contact layer 550 in each of the light emitting structures to enable electrical contact to be made to the structures as shown in a diagram 600b in FIG. 6B. In the diagram 600b, the backplane 310 (see e.g., FIG. 3) may be connected to the device in FIG. 6A through connections 320. In this example, the connections 320 may include display panel connections 320a in contact with the conductive layer 550, and corresponding backplane connections 320b on the backplane 310. While the display panel connections 320a and the backplane connection 320b are shown as bumps, other types of connections may also be used to allow electrical connectivity between the backplane 310 and each of the light emitting structures 520a, 520b, and 520c through their respective conductive contact layers 550”, as described in (Fig 6A-6B)", in Species M.III, and as features of “a device that uses the light emitting structures 520d, 520e, and 520f described above in connection with FIG. 5B. The device in this example may be used in a display panel and includes a passivation layer 620 (corresponding to the passivation layer 560) deposited between the light emitting structures, as well as a contact metal 610 (e.g., n-contact metal) at the end of the device (rightmost side). The passivation layer 620 does not cover a top portion of the conductive contact layer 550 in each of the light emitting structures to enable electrical contact to be made to the structures as shown in a diagram 600d in FIG. 6D. In the diagram 600d, the backplane 310 may be connected to the device in FIG. 6C through connections 320. In this example, the connections 320 may include display panel connections 320a in contact with the conductive layer 550, and corresponding backplane connections 320b on the (Fig 6C-6D) ", in Species M.IV, and. Therefore, the Species M.I - M.IV are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for 
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898